      Case 6:20-cv-01447 Document 1 Filed 08/11/20 Page 1 of 12 PageID 1




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF FLORIDA
                             MIDDLE DIVISION

OLIVIA VANESSA LLOYD,                         )
            Plaintiff,                        )
                                              )
vs.                                           )      CASE NO.:
                                              )
EMBRY-RIDDLE AERONAUTICAL                     )
UNIVERSITY, INC.                              )
                                              )
                 Defendant.                   )
                                              )

                                 COMPLAINT
                          AND DEMAND FOR JURY TRIAL

         COMES NOW Plaintiff, OLIVIA V. LLOYD, by and through the undersigned

counsel, herein, files this Complaint against Embry-Riddle Aeronautical University, Inc.,

Defendant herein, and alleges:

                             JURISDICTION AND VENUE

         1.    This is an action for damages which exceeds Fifteen Thousand Dollars

($15,000.00), exclusive of interest, costs and attorney’s fees.

         2.    All acts and transactions that are the subject of this suit occurred within

the Orlando Division of the United States District Court for the Middle District of

Florida.

         3.    Plaintiff, Olivia Vanessa Lloyd, (hereinafter “Plaintiff” or “Mrs. Lloyd”),

a competent person of legal age, is an African-American/Black female individual residing

in Daytona Beach, Volusia County Florida.

         4.    Defendant, Embry-Riddle Aeronautical University, Inc. (hereinafter
   Case 6:20-cv-01447 Document 1 Filed 08/11/20 Page 2 of 12 PageID 2




referred to as “ERAU” or more simply as the “Defendant”) is a Florida non-profit

corporation engaged in the business of proprietary education in this State with its

principle place of business at 600 South Clyde Morris Boulevard, Daytona Beach, Florida

32114-2900, where Plaintiff is employed.

       5.      The action arises under the Florida Civil Rights Act of 1977, as amended,

F.S. Chapter 760 (the “FCRA”), Title VII of the Civil Rights Act of 1964, as amended,

and 42 U.S.C. Section 1981 as amended by the Civil Rights Act of 1991, to correct

unlawful employment practices on the basis of race and color

       6.      This Court has supplemental jurisdiction over state law claims discussed

below under 28 U.S.C. Section 1367(a) because they arise out of the same case or

controversy.

                            CONDITIONS PRECEDENT

       7.      Defendant is a Florida Corporation with more than fifteen (15) employees.

       8.      In October 2019, Plaintiff timely filed a charge of discrimination with the

U.S. Equal Employment Opportunity Commission (“EEOC”), and the Florida

Commission on Human Relations (“FCHR”).

       9.      On February 12, 2020, the EEOC issued a Notice of Right to Sue, which is

attached hereto as Exhibit A.

       10.     On May 13, 2020 Plaintiff received an electronic communication from

EEOC Investigator Consuelo Nodar, advising Plaintiff that her 90-Day period (Right to

Sue) started May 13, 2020, which is attached hereto as Exhibit B.

       11.     Plaintiff, reasonably relied upon this information and sought legal counsel



                                       2
                    COMPLAINT FOR EMPLOYMENT DISCRIMINATION
   Case 6:20-cv-01447 Document 1 Filed 08/11/20 Page 3 of 12 PageID 3




based on this understanding.

       12.     More than 180 days have passed since the time that EEOC and/or the

FCHR received the Charge of Discrimination on behalf of the Plaintiff.

       13.     Accordingly, all conditions precedent to bring this action, including, but

not limited to, the administrative requirements, have been satisfied or otherwise waived.

                                   SUMMARY OF CLAIM

       14.     Based on Plaintiff’s race, color or national origin, Plaintiff is being

discriminated against in the disparity of pay based on race as compared to non-Black

colleagues similarly situated. During her employment, Mrs. Lloyd has served as a

Director for more than 20 years, yet earned substantially less than her counterparts across

the organization Mrs. Lloyd’s direct supervisors identified and acknowledged this

inequitable treatment pay, bringing it to the attention of the Defendant, yet still these

efforts were inadequate and continued to result in disparate treatment with regards to

Mrs. Lloyd’s compensation. Mrs. Lloyd has not received a negative evaluation,

corrective action plan or been placed on probation for work performed. In fact, every

evaluation conducted resulted in an above satisfactory review of performance. In

comparison to her non-Black colleagues Mrs. Lloyd, was grossly underpaid when

comparing directly with other employees as Directors, Managers, or Department Leaders,

in this fact the only common differential is that Mrs. Lloyd is a member of a protected

class as a Black/African-American. To date, Mrs. Lloyd is the only African-American in

a director or management position within Defendant’s employ and as such continues to

suffer adverse employment discrimination by Defendant.



                                       3
                    COMPLAINT FOR EMPLOYMENT DISCRIMINATION
   Case 6:20-cv-01447 Document 1 Filed 08/11/20 Page 4 of 12 PageID 4




                                 ALLEGATIONS

        15.    The Plaintiff was discriminated against on the basis of her race, color or

national origin, as an African-American/Black female, in violation of aforementioned

statutes.

        16.    Olivia V. Lloyd was hired in April 1985 as a full-time temporary

employee.

        17.    In April 1987 was hired in as Permanent full-time employee of Defendant.

        18.     Mrs. Lloyd continued her employment through 2005, when she was then

promoted to Director of Disability Support Services.

        19.    Mrs. Lloyd has over 40 years of experience, 35years being employed by

Defendant.

        20.    Mrs. Lloyd has achieved significant milestones in developing and

enhancing her department as an employee of Defendant.

        21.    Mrs. Lloyd, earned her Master of Science Degree in Technical

Management in 2000, prior to being transferred to Disability Support Services as an

advocate in 2004.

        22.    Mrs. Lloyd was also given the title of ADA Coordinator for the Defendant

in 2008.

        23.    Mrs. Lloyd is skilled, knowledgeable and well-equipped to perform the

duties of her job.

        24.    Mrs. Lloyd has not received a negative evaluation or less than satisfactory

report regarding her performance since being hired as an employee with Defendant.



                                        4
                     COMPLAINT FOR EMPLOYMENT DISCRIMINATION
   Case 6:20-cv-01447 Document 1 Filed 08/11/20 Page 5 of 12 PageID 5




       25.     Mrs. Lloyd has managed the workload of three campuses while serving as

a Director.

       26.     As a Director Mrs. Lloyd was grossly underpaid compared to her non-

African American counterparts.

       27.     Based on Defendant’s historical pay data and employee classifications,

Mrs. Lloyd as a Director and being assigned more than one campus was not given the

same or equal consideration as her Non-Black counterparts who were otherwise similarly

situated as her in leadership and or experience, from 2006 to present.

       28.     Despite Defendant’s knowledge in the deficiency and discriminatory pay

practices and Mrs. Lloyd has yet to receive adequate relief and continues to be adversely

impacted by this ongoing inequitable treatment as a member of a protected class.

       29.     It is further alleged that this discrimination in intentional under

compensation due to Mrs. Lloyd being a member of a protected class as Black/African

American.

       30.     Nancy Parker, former supervisor for Mrs. Lloyd informed the Defendant

that Mrs. Lloyd was grossly underpaid for her position and responsibilities and as a result

sought a substantial increase for Mrs. Lloyd, in 2006, still leaving Mrs. Lloyd well-

underpaid compared to similarly situated non-Black/African American colleagues.

       31.     Robert Oxley, former Associate VP for Academics has informed the

Defendant that during the time of his employ and while Mrs. Lloyd reported to him

directly she received nothing but positive reviews and he commended her on her

dedication to the organization. Furthermore, he has asserted that during this time he



                                       5
                    COMPLAINT FOR EMPLOYMENT DISCRIMINATION
   Case 6:20-cv-01447 Document 1 Filed 08/11/20 Page 6 of 12 PageID 6




believed Mrs. Lloyd to be taken advantage of as relates to her compensation as a Director

or lack thereof.

       32.     Mrs. Lloyd was still underpaid by comparison to her non-Black/African-

American colleagues in similar Director or leadership positions.

       33.     As a direct and proximate result of the actions by the Defendant, Plaintiff

suffered financial hardship, pain and suffering and professional embarrassment.



                                  COUNT I
                   RACE AND COLOR DISCRIMINATION (Title VII)

       34.     Plaintiff adopts by reference, as if set out fully and completely in this

Count, the following statements of this Complaint: Paragraphs 1 through 33.

       35.     Defendant, EMBRY-RIDDLE AERONAUTICAL UNIVERSITY, INC,

by and through the Defendant’s agents, intentionally engaged in unlawful employment

practices involving Plaintiff because of her race and color.

       36.     Defendant, EMBRY-RIDDLE AERONAUTICAL UNIVERSITY, INC,

discriminated against Plaintiff in connection with the compensation, terms, conditions

and privileges of employment or limited, segregated or classified Plaintiff in a manner

that would deprive or tend to deprive her of any employment opportunity or adversely

affect her status because of Plaintiff's race and color.

       37.     The unlawful employment practices of Defendant, EMBRY-RIDDLE

AERONAUTICAL UNIVERSITY, INC, by and through Defendant’s agents, includes 1)

failure to compensate Plaintiff equally based on her position, experience, responsibilities




                                        6
                     COMPLAINT FOR EMPLOYMENT DISCRIMINATION
   Case 6:20-cv-01447 Document 1 Filed 08/11/20 Page 7 of 12 PageID 7




as compared their non-African American counterparts whom were similarly situated, and

the intentional and repetitive acts of continually as a matter of policy underpaying

Plaintiff, 2) Disparate treatment of Plaintiff, when compared to non-African American

persons similarly situated, failing to respond to Plaintiff’s complaints or request to

discuss her unfair treatment, and not affording same opportunities as non-African

American co-workers who were similarly situated.

         38.   The unlawful employment practices of Defendant, EMBRY-RIDDLE

AERONAUTICAL UNIVERSITY, INC, specifically the intentional discriminatory

compensation practices of promoting non-black/African-American persons to higher

positions and compensating them accordingly, while not engaging in the same practice

for Plaintiff, despite Plaintiff having more experience or qualifications and in some

instances both. Plaintiff being grossly under compensated because of her race and color

continues to have a disparate and adverse impact on Plaintiff because of her race and

color.

         39.   Such employment practices were not job-related and were not consistent

with business necessity.

         40.   As a direct and proximate result of Defendants’ conduct of discrimination

in violation of Title VII, the Plaintiff has suffered compensatory damages, emotional

distress, mental pain and suffering, inconvenience, outrage, embarrassment, humiliation,

loss of enjoyment of life, loss of dignity, and other non-pecuniary losses and tangible

injuries, along with lost back pay, interest on pay, bonuses, and other benefits. These

damages have occurred in the past, are permanent and continuing. Plaintiff has retained



                                       7
                    COMPLAINT FOR EMPLOYMENT DISCRIMINATION
   Case 6:20-cv-01447 Document 1 Filed 08/11/20 Page 8 of 12 PageID 8




counsel and is obligated to pay a reasonable attorney’s fee; which Plaintiff is entitled to

recover under applicable law.

       41.     To remedy the violations of the rights of the Plaintiff as secured by Title

VII, Plaintiff requests that the Court award them the relief as prayed for below.



                               COUNT II
                  RACE AND COLOR DISCRIMINATION (FCRA)

       42.     Plaintiff adopts by reference, as if set out fully and completely in this

Count, the following statements of this Complaint: Paragraphs 1 through 33.

       43.     Defendant, EMBRY-RIDDLE AERONAUTICAL UNIVERSITY, INC,

by and through the Defendant’s agents, intentionally engaged in unlawful employment

practices involving Plaintiff because of her race and color.

       44.     Defendant, EMBRY-RIDDLE AERONAUTICAL UNIVERSITY, INC,

discriminated against Plaintiff in connection with the compensation, terms, conditions

and privileges of employment or limited, segregated or classified Plaintiff in a manner

that would deprive or tend to deprive her of any employment opportunity or adversely

affect her status because of Plaintiff's race and color.

       45.     The unlawful employment practices of Defendant, EMBRY-RIDDLE

AERONAUTICAL UNIVERSITY, INC, by and through Defendant’s agents, includes 1)

failure to compensate Plaintiff equally based on her position, experience, responsibilities

as compared their non-African American counterparts whom were similarly situated, and

the intentional and repetitive acts of continually as a matter of policy underpaying




                                        8
                     COMPLAINT FOR EMPLOYMENT DISCRIMINATION
   Case 6:20-cv-01447 Document 1 Filed 08/11/20 Page 9 of 12 PageID 9




Plaintiff, 2) Disparate treatment of Plaintiff, when compared to non-African American

persons similarly situated, failing to respond to Plaintiff’s complaints or request to

discuss her unfair treatment, and not affording same opportunities as non-African

American co-workers who were similarly situated.

         46.   The unlawful employment practices of Defendant, EMBRY-RIDDLE

AERONAUTICAL UNIVERSITY, INC, specifically the intentional discriminatory

compensation practices, of promoting non-black/African-American persons to higher

positions and compensating them accordingly, while not engaging in the same practice

for Plaintiff, despite Plaintiff having more experience or qualifications and in some

instances both. Plaintiff, being grossly under compensated because of her race and color

continues to have a disparate and adverse impact on Plaintiff because of her race and

color.

         47.   Such employment practices were not job-related and were not consistent

with business necessity.

         48.   As a direct and proximate result of Defendants’ conduct of discrimination

in violation of Title VII, the Plaintiff has suffered compensatory damages, emotional

distress, mental pain and suffering, inconvenience, outrage, embarrassment, humiliation,

loss of enjoyment of life, loss of dignity, and other non-pecuniary losses and tangible

injuries, along with lost back pay, interest on pay, bonuses, and other benefits. These

damages have occurred in the past, are permanent and continuing. Plaintiff has retained

counsel and is obligated to pay a reasonable attorney’s fee; which Plaintiff is entitled to

recover under applicable law.



                                       9
                    COMPLAINT FOR EMPLOYMENT DISCRIMINATION
 Case 6:20-cv-01447 Document 1 Filed 08/11/20 Page 10 of 12 PageID 10




       49.     To remedy the violations of the rights of the Plaintiff as secured under

Title VII, Plaintiff requests that the Court award them the relief as prayed for below.

                                       COUNT III
                            42 U.S.C. §1981 (Discrimination)

       50.     Plaintiff adopts by reference, as if set out fully and completely in this

Count, the following statements of this Complaint: Paragraphs 1 through 33.

       55.     Plaintiff is African-American and a member of a protected class. While

employed with Defendant, Plaintiff was qualified for her position and performed her

duties to and above the standard of expectation. Plaintiff was treated less favorably than

similarly situated, non-African-American employees.

       56.     Plaintiff was not properly compensated, and paid less than persons outside

of her protected class as an African-American who were similarly situated as her.

Plaintiff’s mistreatment and the unlawful actions against her affected a “term, condition

or privilege” of her employment, and/or Plaintiff suffered an adverse employment action

by virtue of her mistreatment.

       57.     By    the   conduct   described    above,   Defendant     EMBRY-RIDDLE

AERONAUTICAL UNIVERSITY, INC., intentionally deprived the above-named

African American, a member of the class of the same rights as are enjoyed by white

citizens to the creation, performance, enjoyment and all benefits and privileges, of their

employment relationship with EMBRY-RIDDLE AERONAUTICAL UNIVERSITY,

INC, in violation of 42 U.S. C. §1981.

       58.     As a direct and proximate result of Defendants’ conduct of discrimination




                                       10
                    COMPLAINT FOR EMPLOYMENT DISCRIMINATION
 Case 6:20-cv-01447 Document 1 Filed 08/11/20 Page 11 of 12 PageID 11




in violation of Section 1981, the Plaintiff has suffered compensatory damages, emotional

distress, mental pain and suffering, inconvenience, outrage, embarrassment, humiliation,

loss of enjoyment of life, loss of dignity, and other non-pecuniary losses and tangible

injuries, along with lost back and front pay, interest on pay, bonuses, and other benefits.

These damages have occurred in the past, are permanent and continuing. Plaintiff has

retained counsel and is obligated to pay a reasonable attorney’s fee; which Plaintiff is

entitled to recover under applicable law.

       59.     To remedy the violations of the rights of the Plaintiff as secured by

Section 1981, Plaintiff requests that the Court award them the relief as prayed for below.

       recover under applicable law.

                             DEMAND FOR JURY TRIAL

       60.     Plaintiff demands a trial by jury of all issues triable as of right by jury

                                 DEMAND FOR JUDGMENT

       WHEREFORE, Plaintiff respectfully request this Court enter a judgment

awarding all such legal and equitable relief as well effectuate the purpose of the

aforementioned statutes and Florida common law including, but not limited to: a)

awarding appropriate damages, including back pay and front pay, damages for pain and

suffering or emotional damages, b) issuing a declaratory judgment that Defendant’s

practices are violative of Plaintiff’s rights under the applicable statutes, c) enjoining the

Defendant from continuing or maintaining the policy, practice and custom of denying

their statutory rights under the applicable statutes, d) ordering Defendant to place

Plaintiff in the salary position she would have had, absent Defendant’s unlawful conduct,



                                       11
                    COMPLAINT FOR EMPLOYMENT DISCRIMINATION
 Case 6:20-cv-01447 Document 1 Filed 08/11/20 Page 12 of 12 PageID 12




e) restoring Plaintiff with credits of all other employee benefits should would have

received but for the Defendant’s conduct, and, f) award Plaintiff her costs and attorney’s

fees pursuant to statutory authority.

       Dated: August 11, 2020


                             CERTIFICATE OF SERVICE

        I hereby certify that on August 11, 2020, a copy of the foregoing document was
electronically filed with the Clerk of the Court by using the CM/ECF system which will
send a notice of electronic filing and hand delivered to the persons listed below.

Charles Sevastos,
Registered Agent/General Counsel
Embry-Riddle Aeronautical University, Inc.
600 Clyde Morris Blvd.
Daytona Beach, Florida 32114-3966
Sent via e-mail at sevastoc@erau.edu

                                             Respectfully submitted,

                                             /s/Kevin Allen Nash
                                             Kevin C. Allen Nash
                                             Attorney for Plaintiff
                                             Florida Bar Number: 98229
                                             KAN LAW FIRM, PA
                                             PO Box 951543
                                             Lake Mary, FL 32795-1543
                                             Telephone: (407) 622-0145
                                             Fax: (407) 329-3332
                                             E-Mail: kevin@kanlawfirm.com




                                        12
                     COMPLAINT FOR EMPLOYMENT DISCRIMINATION
